Exhibit PABLO TORRES RESIDENTIAL PROPERTY MANAGEMENT AGREEMENT This agreement made as of the 29th day of October2008by and between Phillips Real Estate Services, Inc. (hereinafter referred to as the "Owner"), and Pablo Torres. (hereinafter referred to as the "Agent"). 1.APPOINTMENT AND ACCEPTANCE, Owner hereby appoints Agent as exclusiveagent for the management of the property described in Section 2 of this agreement.Agent accepts the appointment subject to the terms and conditions set forth in thisagreement. 2.DESCRIPTION OF PROJECT. The property to be managed by the Agent under thisagreement (hereinafter referred to as the "Project") is a development consisting ofbuildings and other improvementsThe Project is further described as follows: NAME: Phillips Real Estate Services, Inc. OWNER' S ADDRESS: OWNER'S PHONE: PROPERTY LOCATION: 68-70 Cochrin St. Chicopee, MA mgmt. acct # NO, OF DWELLING UNITS: MANAGEMENT ACCOUNT NUMBER: 1 3.RENTALS.The Agent will offer for rent and will use diligence to rent the dwelling units.
